Nebraska Advance Sheets
	                 STATE EX REL. COUNSEL FOR DIS. v. SMITH	755
	                            Cite as 287 Neb. 755

   For the reasons stated, we hold that the district court did
not abuse its discretion in denying the motion for CERA
testing of the shell casings. Young failed to present evi-
dence establishing that CERA testing was a new DNA test
capable of producing noncumulative, exculpatory evidence
and that the test was effectively unavailable at the time of his
2009 trial.

                       CONCLUSION
  For the reasons stated herein, we affirm the district court’s
denial of Young’s amended motion for DNA testing.
                                                  Affirmed.



        State    of   Nebraska ex rel. Counsel for Discipline
              of the     Nebraska Supreme Court, relator,
                      v. Stephen L. Smith, respondent.
                                    ___ N.W.2d ___

                        Filed March 28, 2014.     No. S-07-397.

 1.	 Disciplinary Proceedings: Appeal and Error. In attorney discipline and admis-
      sion cases, the Nebraska Supreme Court reviews recommendations de novo on
      the record, reaching a conclusion independent of the referee’s findings. When
      credible evidence is in conflict on material issues of fact, the court considers and
      may give weight to the fact that the referee heard and observed the witnesses and
      accepted one version of the facts rather than another.
 2.	 Disciplinary Proceedings. The Nebraska Supreme Court, as the court which dis-
      bars a lawyer, also has the inherent power to reinstate him or her to the practice
      of law.
  3.	 ____. In considering an application for reinstatement to the practice of law, the
      Nebraska Supreme Court owes a solemn duty to protect the public and the legal
      profession, which consideration must be performed without regard to feelings of
      sympathy for the applicant.
 4.	 ____. A mere sentimental belief that a disbarred lawyer has been punished
      enough will not justify his or her restoration to the practice of law. The primary
      concern is whether the applicant, despite the former misconduct, is now fit to be
      admitted to the practice of law and whether there is a reasonable basis to believe
      that the present fitness will permanently continue into the future.
 5.	 Disciplinary Proceedings: Proof. A disbarred attorney has the burden of proof
      to establish good moral character to warrant reinstatement. The applicant must
      carry this burden by clear and convincing evidence.
    Nebraska Advance Sheets
756	287 NEBRASKA REPORTS


 6.	 ____: ____. The proof of good character must exceed that required under an
      original application for admission to the bar because it must overcome the former
      adverse judgment of the applicant’s character.
  7.	 ____: ____. The more egregious the underlying misconduct, the heavier an appli-
      cant’s burden to prove his or her present fitness to practice law.

      Original action. Judgment of reinstatement.

   Kent L. Frobish, Assistant Counsel for Discipline, for
relator.

      Stephen L. Smith, pro se.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

      P er Curiam.
                      INTRODUCTION
   Stephen L. Smith was disbarred in 2008. He filed a peti-
tion for reinstatement on March 11, 2013. Following a hear-
ing, the referee recommended that the petition for reinstate-
ment be denied. For the reasons stated below, we grant
Smith’s petition.

                 FACTUAL BACKGROUND
   Smith was admitted to the practice of law in 1994, and was
a solo practitioner in Omaha, Nebraska. Smith was retained
by Thomas Kawa in 2005. In 2006, Kawa filed a grievance
against Smith, alleging that Smith had not provided him an
accounting of an advance payment made by Kawa.
   Smith neglected to respond to the grievance for some time,
and formal charges were filed against him. Though Smith
eventually responded, his responses were both incomplete and
not prompt. The Counsel for Discipline requested that this
court grant a motion for judgment on the pleadings. We did
so and, following briefing and argument, disbarred Smith on
March 7, 2008. A more complete recitation of the underlying
facts can be found in our opinion disbarring Smith.1

 1	
      State ex rel. Counsel for Dis. v. Smith, 275 Neb. 230, 745 N.W.2d 891
      (2008).
                  Nebraska Advance Sheets
	            STATE EX REL. COUNSEL FOR DIS. v. SMITH	757
	                       Cite as 287 Neb. 755

   On March 11, 2013, Smith filed a petition for reinstate-
ment. This court appointed a referee, and a hearing was held
on Smith’s petition. The evidence presented at the hearing
included Smith’s testimony, six letters of recommendation,
a letter from a psychologist, a certificate of completion for
continuing legal education relating to trust accounts, and a
Douglas County District Court order and Nebraska Court of
Appeals memorandum opinion, case No. A-09-611 filed April
23, 2010, relating to a suit filed by Smith against Kawa.
   In his testimony, Smith gave a narrative generally explaining
that his failure to respond to the initial charges was primarily
due to the fact that he knew he did not have the proper records
to do so. Smith indicated in his testimony that if the full story
regarding the incident with Kawa had been known at the time
of the formal charges, Smith might not have been disbarred.
But Smith also takes full responsibility for his failings in
not keeping proper trust account records and in not properly
responding to the grievance and charges against him.
   Smith indicated that he had a mental health evaluation done
following his disbarment and that the doctor recommended
medication, counseling, and further testing. Smith admits
that he did none of these things. He testified that he did not
take the recommended medication because he did not feel it
was necessary. He stated that the symptoms he was experi-
encing were situational and that he felt they would improve
over time.
   Smith also testified that he periodically met with an acquaint­
ance who was a psychologist to “discuss[] things.” As for the
testing, there was an indication from the record that he was
also informed by the acquaintance psychologist that it would
not be beneficial.
   One exhibit is a letter from that psychologist who indicated
that the depression Smith suffered from at the time of disbar-
ment was a “normal reaction” and that Smith “indicated that
he has addressed the issues for which he was disbarred. Such
actions show he moved out of the depression and worked
toward his future.”
   In his testimony, Smith indicated that he had spent the last
5 years working with his wife, who owned and operated a
    Nebraska Advance Sheets
758	287 NEBRASKA REPORTS



restaurant and a property management business. Smith testified
that his job involved legal aspects, though he never acted as
an attorney. He also testified that he had completed a class on
trust account management. He testified that he knew he would
not have the same problems in the future and that he has a
“better idea of how to keep clear and accurate records.”
   The Counsel for Discipline presented no evidence and did
not object to Smith’s petition. At the hearing, the Counsel
for Discipline did not specifically request that any conditions
be placed on Smith’s reinstatement; at oral argument, the
Counsel for Discipline suggested that Smith be supervised
for a period of time following any reinstatement. Following
the hearing, the referee recommended that Smith’s petition
be denied.
   Smith now asks this court to grant his petition for rein-
statement. The Counsel for Discipline agrees that the petition
should be granted.

                  STANDARD OF REVIEW
   [1] In attorney discipline and admission cases, we review
recommendations de novo on the record, reaching a conclusion
independent of the referee’s findings.2 When credible evidence
is in conflict on material issues of fact, however, we consider
and may give weight to the fact that the referee heard and
observed the witnesses and accepted one version of the facts
rather than another.3

                          ANALYSIS
   [2-4] As the court which disbarred Smith, we have the inher-
ent power to reinstate him to the practice of law.4 We recog-
nize, however, that in considering an application for reinstate-
ment to the practice of law, this court owes a solemn duty to
protect the public and the legal profession, which consideration
must be performed without regard to feelings of sympathy for

 2	
      State ex rel. Counsel for Dis. v. Scott, 275 Neb. 194, 745 N.W.2d 585
      (2008).
 3	
      Id.
 4	
      See id.
                       Nebraska Advance Sheets
	                 STATE EX REL. COUNSEL FOR DIS. v. SMITH	759
	                            Cite as 287 Neb. 755

the applicant.5 A mere sentimental belief that a disbarred law-
yer has been punished enough will not justify his or her resto-
ration to the practice of law. The primary concern is whether
the applicant, despite the former misconduct, is now fit to be
admitted to the practice of law and whether there is a reason-
able basis to believe that the present fitness will permanently
continue into the future. In short, reinstatement after disbar-
ment is difficult.6
   [5-7] A disbarred attorney has the burden of proof to estab-
lish good moral character to warrant reinstatement.7 The appli-
cant must carry this burden by clear and convincing evidence.8
The proof of good character must exceed that required under
an original application for admission to the bar because it must
overcome the former adverse judgment of the applicant’s char-
acter.9 It naturally follows that the more egregious the underly-
ing misconduct, the heavier an applicant’s burden to prove his
or her present fitness to practice law.10
   In concluding that Smith’s petition should be granted, we
examine our prior case law. In State ex rel. Counsel for Dis. v.
Scott,11 we had previously suspended the petitioner for 1 year
for deliberately lying to a court and, 1 week later, disbarred
him following his conviction for filing a false tax return. He
filed for reinstatement 8 years later.
   This court denied his petition. We noted that after the peti-
tioner was released from prison, he had taken “positive steps”
to “reestablish himself in the community.”12 We also noted
that “he now takes responsibility for his past mistakes and
appears to be remorseful.”13 But we still found the “evidence

 5	
      Id.
 6	
      Id.
 7	
      Id.
 8	
      See id.
 9	
      Id.
10	
      Id.
11	
      Id.
12	
      Id. at 203, 745 N.W.2d at 592.
13	
      Id.
    Nebraska Advance Sheets
760	287 NEBRASKA REPORTS



of [the petitioner’s] present moral character to be insufficient
to overcome the heavy burden imposed by his past egregious
misconduct.”14
   In denying the petition, we distinguished the petitioner’s
case from others by noting that the petitioner had a “signifi-
cantly greater history of dishonest conduct.”15 We also noted
that the petitioner had failed to make restitution to the Internal
Revenue Service, despite the fact that he still owed between
$300,000 and $400,000.16
   We also denied a petition for reinstatement in State ex rel.
Counsel for Dis. v. Mellor.17 There, the petitioner was dis-
barred following a federal felony conviction for possession of
child pornography. We noted that following his release from
prison, the petitioner sought treatment with a counselor and
was making “‘excellent’ progress.”18 But we noted two inci-
dents, which the petitioner’s therapist described as “‘slip[s]’”
caused by stress, and expressed concern, observing that the
“practice of law is a profession which can be attended by sig-
nificant stress.”19
   We also shared “the referee’s concern that the record
include[d] no testimony or written support from lawyers or
judges regarding [the petitioner’s] present character and fitness
to practice law.”20 We further concluded that the petitioner had
not “demonstrated that he [was] currently competent to prac-
tice law in Nebraska,” as prior to disbarment, the petitioner’s
law practice in Nebraska was rather limited and he had twice
failed the Kansas bar examination.21


14	
      Id.
15	
      Id.
16	
      Scott, supra note 2.
17	
      State ex rel. Counsel for Dis. v. Mellor, 271 Neb. 482, 712 N.W.2d 817
      (2006).
18	
      Id. at 484, 712 N.W.2d at 819.
19	
      Id. at 486, 712 N.W.2d at 821.
20	
      Id.
21	
      Id. at 488, 712 N.W.2d at 822.
                       Nebraska Advance Sheets
	                 STATE EX REL. COUNSEL FOR DIS. v. SMITH	761
	                            Cite as 287 Neb. 755

   But we granted a petition for reinstatement in State ex rel.
NSBA v. Kinney.22 There, the petitioner was disbarred after
embezzling about $23,000 from his employer’s law firm. And
several years prior, the petitioner had taken about $20,000 in
fees, which fees were later repaid. About 20 years after his
disbarment, the petitioner sought reinstatement.
   In granting his petition, we noted that following disbar-
ment, the petitioner had sought treatment for alcohol, drugs,
and gambling addictions, and then lived in a halfway house.
He also participated in Alcoholics Anonymous meetings. The
petitioner acknowledged having an occasional glass of wine
with friends, but had no recurrence of his previous alco-
hol problems.
   In addition to treatment, the petitioner had paid restitu-
tion to his former employer. And his work history following
disbarment was related to his legal background and showed
that he was a “responsible and trusted employee.”23 The
petitioner was also involved with various charitable orga-
nizations. Two persons testified as to the petitioner’s good
moral character, and another 11 individuals, including two
lawyers, wrote letters supporting his reinstatement. Finally,
we observed that the petitioner had taken full responsibility
for his past mistakes.
   Because the petitioner had not practiced law in 20 years, this
court required him to pass the bar examination as a condition
to reinstatement. We were concerned with his knowledge of the
law, despite the fact that he had been working in the legal field
and had attended continuing legal education.
   We conclude that Smith should be reinstated to the prac-
tice of law. While Smith clearly holds some animosity with
respect to the circumstances resulting in his disbarment, he
has accepted responsibility for his role in those events, nota-
bly for his failure to respond to the inquiries of the Counsel
for Discipline and for not keeping more accurate trust account
records. We also note that Smith was convicted of no crime

22	
      State ex rel. NSBA v. Kinney, 274 Neb. 412, 740 N.W.2d 607 (2007).
23	
      Id. at 417, 740 N.W.2d at 612.
    Nebraska Advance Sheets
762	287 NEBRASKA REPORTS



and that results of separate litigation show that Kawa’s allega-
tions against Smith were without merit.
   The record shows that Smith’s failure to respond to the
Counsel for Discipline was due at least in part to the fact that
he was depressed. Smith sought some treatment for this condi-
tion, though he declined to take medication. The record indi-
cates that this depression was situational and has lifted since
the time of his disbarment.
   Since disbarment, Smith has remained actively working with
his wife’s company, using skills he attained as an attorney,
though not practicing law. Moreover, Smith has taken a course
in trust account management. And the record includes several
letters recommending Smith’s reinstatement written by three
judges, one attorney, two doctors, and Smith’s wife. While
such steps alone are not enough to mandate reinstatement, they
certainly support the conclusion that reinstatement might well
be appropriate.
   Finally, and notably, the Counsel for Discipline does not
object to Smith’s reinstatement.
   Upon due consideration, we grant Smith’s petition for rein-
statement, subject to 2 years of probation and monitoring.
In addition, because trust account practices were an issue in
Smith’s disbarment and he proposes to reenter solo practice,
we also condition Smith’s reinstatement upon a requirement
that Smith retain, at his expense, an accountant to audit
his trust account every 6 months during his probationary
period, with the audit results to be submitted to the Counsel
for Discipline.
                         CONCLUSION
   We conclude that Smith has met his burden of showing by
clear and convincing evidence that, subject to the above con-
ditions, his license to practice law should be reinstated. His
application is granted, and costs are taxed to Smith.
                                   Judgment of reinstatement.